DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 11, 2021 has been entered.
Claims 41, 44, 49-50, 53 and 58-59 have been canceled.
Claims 1-40, 45, 48, 54 and 57 have been canceled.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-44, 46-47, 49-53, 55-56 and 58-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborty et al. (2018/0063693)


Regarding claim 50, Chakraborty discloses an apparatus (see fig.1, element 104, fig.5, element 350, see fig.8, element 800, paragraph [0089] and its description) comprising: at least one processor (see fig.8, element 804, paragraph [008900] and its description); and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see fig.8, elements 806, 804 paragraph [0089-0090] and its description), cause the apparatus to at least: provide capability information to a base station, the capability information including antenna panel information regarding a plurality of antenna panels at the apparatus (see abstract, fig.4, elements 466, 462, fig.5, elements 466, 462, step 504, fig.6, . step 604, paragraphs [0021], [0053],  [0060] and its description); change, at the apparatus, to a power saving state by placing at least one of the plurality of antenna panels in at least one of an inactive transmit state and an inactive receive state (see paragraph [0079]); and provide antenna panel current usage information to the base station, the antenna panel current usage information indicative of which of the plurality of antenna panels are used for at least one of receiving or transmitting a channel, the channel comprising at least one of a physical downlink control channel, a physical downlink shared channel, a physical uplink control channel, or a physical uplink shared channel. (see abstract, fig.4, elements 466, 462, fig.5, elements 466, 462, step 504, fig.6, paragraphs [0021], [0053],  [0060], [0064-0066], [0043-0044] and its description).
Regarding claim 51, Chakraborty further discloses the antenna panel current usage information is provided to the base station in response to a request from the base 
Regarding claim 52, Chakraborty further discloses in response to a change in state of the apparatus, the antenna panel current usage information is provided dynamically to the base station, wherein the change in state comprises a change in a state of at least one antenna panel actively being used to at least one of transmit an uplink or receive a downlink (see paragraphs [0079-0080]).
Regarding claim 53, Chakraborty further discloses the apparatus is further caused to at least: receive a request for a layer 1 reference symbol received power measurement and an indication of at least one antenna panel used to make the layer 1 reference symbol received power measurement (see fig.3, element 350, fig.5, step 502, fig.6, step 602, paragraphs [0045-0047], [0060], [0082] and its description); and send a response to the base station, the response including the layer 1 reference symbol received power measurement and the indication, wherein the indication is provided as part of the antenna panel current usage information see fig.3, element 350, fig.5. step 504, fig.6, step 602, paragraphs [0045-0049], [0060], [0079-0081], [0083] and its description).
Regarding claim 55, Chakraborty further discloses the apparatus is further caused to at least: determine which of the plurality of antenna panels are in at least one of the active transmit state or the active receive state (see paragraphs [0060], [0066]).
Regarding claim 56, Chakraborty further discloses the capability information provided to the base station further includes at least one of a quantity of transceivers available for at least one of a transmit or a receive or a quantity of how  may be active at any given time for transmission or reception (see paragraph [0055], [0058], [0068-0070]). Regarding claim 58, Chakraborty further discloses the apparatus is further caused to at least: receive a request from the base station, the request indicating the channel and the antenna panel current usage information for the channel (see paragraphs [0062], [0091], [0101]).
Regarding claims 41-44, 46-47, 49 and 59 recite limitations substantially similar to the claims 50-53, 55-56 and 58. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647